ADVANCED CREDIT TECHNOLOGIES, INC. 3,880,750 Shares of Common Stock This prospectus relates to the resale by certain selling security holders of Advanced Credit Technologies of up to3,880,750 shares of common stock held by security holders.We will not receive any of the proceeds from the sale of the shares by the selling stockholders. The selling security holders will be offering our shares of common stock at a fixed price of $0.10 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Each of the selling stockholders may be deemed to be an “underwriter” as such term is defined in the Securities Act of 1933, as amended (the “Securities Act”). There has been no market for our securities and a public market may never develop, or, if any market does develop, it may not be sustained. Our common stock is not traded on any exchange or on the over-the-counter market.After the effective date of the registration statement relating to this prospectus, we intend to have a market maker file an application with the Financial Industry Regulatory Authority for our common stock to be eligible for trading on the Over-the-Counter Bulletin Board. We do not yet have a market maker who has agreed to file such application. There can be no assurance that our common stock will ever be quoted on a stock exchange or a quotation service or that any market for our stock will develop. OUR BUSINESS IS SUBJECT TO MANY RISKS AND AN INVESTMENT IN OUR SHARES OF COMMON STOCK WILL ALSO INVOLVE A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FACTORS DESCRIBED UNDER THE HEADING “RISK FACTORS” BEGINNING ON BEFORE INVESTING IN OUR SHARES OF COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The information in this prospectus is not complete and may be changed. This prospectus is included in the registration statement that was filed by us with the Securities and Exchange Commission. The selling security holders may not sell these securities until the registration statement becomes effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. -1- TABLE OF CONTENTS Summary of our Offering 3 Risk Factors 6 Use of Proceeds 8 Determination of Offering Price 8 Dilution 9 Selling Shareholders 9 Description of Securities 11 Interest of Named Experts 11 Disclosure of Commission Position on Indemnification for Securities Liabilities 11 Description of Business 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Description of Property 17 Certain Relationships and Related Transactions 19 Market for Common Equity and Related Stockholder Matters 22 Executive Compensation 22 Financial Statements 23 -2- SUMMARY OF OUR OFFERING Prospectus Summary This summary highlights selected information about our company, Advanced Credit Technologies, Inc. This summary is intended to highlight information contained elsewhere in this prospectus. You should carefully read the entire prospectus, including the section entitled “Risk Factors.” Our Business Advanced Credit Technologies, Inc. (the “Company” or “ACT”) is a development stage company which has commenced operations . The Company was organized under the laws of the state of Nevada on February 25, 2008. We formed our Company for the purpose of offering an easyto- use technology platform that streamlines the credit management process. We also intend to offer additional e-books and Facebook applications for other financial products to compliment our system. We have launched our products and are generating minimal revenues. Our primary source of revenue initially will be generated business to business from the wholesale industry whereby third parties would pay us a monthly fee for access to our software which will be white labeled for them. This is intended to create brand loyalty by offering customers access to our credit management platform. Our retail portal and social media applications will take longer to generate revenue. Marketing to individual clients and individual end users requires more time and one to one communication. With the ongoing problems in the overall economy ( unemployment at 9.1 % as of August 31st 2011 according to the Labor Dept. ) combined with tightening underwriting and credit criteria from those who lend monies to the public at large we are marketing a common sense solution to these problems. In October of 2011 the Company will be launching its phase II software platform as a solution to both business and consumers to assist them in understanding the credit ratings system, and offer these solutions at a very minimal cost to all parties concerned. Our current retail portal ( 700creditmd ) will be replaced by ( www.turnscor.com ) and our wholesale portal ( mycmtool ) will be replaced by ( www.turnscorpro.com ). These phase II portals not only have a new user interface but also increasebrand awareness and name recognition. In addition to the new user interface we have upgraded the software to enhance the user experience and simplify the overall process. The Company is well aware that everyone ( business owners/consumers ) learns at a different pace, which is why our phase II has a complete “Training Center” to assist the wholesale/retail users of the various products to successfully navigate the software. We have developed a personalized e-book, a complete “video” series, and finally a “live” application demonstration of the software to empower success by all those that use the application. Wholesale Application: The Company has developed ( www.turnscorpro.com ) to assist large, medium, and small businesses across the country to offer a solution to clients who want to purchase a product or service but cannot due to a sub par credit rating. Most business owners have no alternative but to let these clients leave without offering a solution. The Company developed (www.turnscorpro.com) to solve this problem. By “giving” away a complimentary software license they( company ) now have an opportunity to help not only the potential client, but to get referrals from that client. In addition to that, the software gives the company the ability to communicate with them via the portal ( www.turnscorpro.com ) and offer coaching solutions to keep them on task. The Company believes that based on the difficult economy that many businesses are losing sales everyday based on the poor credit ratings of the public at large, thus opening a small window for the wholesale market. From auto, independent insurance, real estate, to mortgage lending. These companies paying a small monthly license fee to access a “white label” software (The Company software that is a licensed opportunity option that can be branded on their company’s name) to offer “free” (software access) to the public at large is the cornerstone of our wholesale model. By educating the business owner about credit and its importance to the economy at large the Company believes it will have a positive impact and be in line with its mission statement. Retail Application: The Company has developed ( www.turnscor.com ) to assist the average everyday consumer to understand the credit ratings system and the effects it has on their ability to access credit. The first thing that needed to be addressed was the regulatory framework that is the ( Fair Credit Reporting Act ) and how it affects a personal credit profile. The Company has provided links inside of the “Training Center” to all of the regulatory aspects of the (FCRA). The basic structure says that “creditors” and the 3 major reporting agencies ( Trans Union, Experian, and Equifax ) must provide a true and accurate picture of your personal credit profile, in essence, it must be 100% accurate and verifiable to stay posted in your file. This information is what determines your personal credit score ( FICO ), which determines your “cost of borrowing”. The Company software simply provides a narrative for the average consumer to understand, get access, and force the “creditors” and 3 major credit bureaus to update their credit file to reflect accurate, current data. All items that are outdated, erroneous, and not factual must be removed. Typically the FCRA allows for 30 days for this process to be completed. Once the consumer ( end user ) has access to the portal they can begin the process. The software provides the following:( a personalized e-book, video tutorials, and a “live” demonstration of the actual software are provided to enhance the user experience ).
